DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The Applicant’s Specification discloses structures which are deemed different embodiments, and simultaneously, deemed a different aspect of a single embodiment. This has led to confusion for the Examiner.
Paragraph [0042] of the Specification cites, “As shown in FIGS. 1 to 3, according to an aspect of an embodiment of the present application, two connector assemblies are provided, one configured for mounting a male terminal and the other configured for connecting a female terminal…. one of the connector assemblies is designated as a mating connector assembly 100, and the other as a connector assembly 200.” Further, “Embodiment 1” (page 5) describes “The mating connector assembly 100 shown in FIGS. 1-9 is configured for mounting a female terminal 110. The connector assembly 200 is configured for mounting a male terminal 210” (paragraph [0043]).
However, page 10 of the Specification describes “Embodiment 2”, which encompasses “a connector assembly 200 for distinction from Embodiment 1” (paragraph [0056]).
of the same embodiment. Their interconnection and interaction can be seen from Figs. 1-3. Figs. 4-9 show the details of the mating connector assembly 100. Figs. 10-16 show details of the connector assembly 200. The Examiner does not understand how Figs. 10-16 possibly show an alternative embodiment of a connector assembly rather than merely showing an aspect (i.e. the mating connector assembly 200) of the total device (i.e. connectors 100 and 200 from Fig. 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 claims, “one of first mounting holes… [and] one of second mounting holes.” It is the Examiner’s understanding, from the Specification and Drawings, that these elements are located within a female terminal retaining portion (123 of mating separate structure within either connector assembly and does not correspond to the “terminal retainer” of either connector assembly. The present invention is directed towards “A terminal retainer”. The claim language is confusing as it appears to claim elements that are not a part of “A terminal retainer.” An examination on the merits (as best understood) is addressed herein.
Claim 12 recites the limitation "a plurality of bushings" in line 2 and then subsequently recites “the bushing,” without further specification.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 12 recites, “one end of the bushing…” and then subsequently recites “and the other end thereof…” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (U.S. 10,367,310).
With respect to claim 1, Zhu discloses a terminal retainer (101 of the first embodiment, Figs. 1-2 and 102 of the second embodiment, Figs. 3-5) configured for fixing connection terminals (50, Figs. 1 and 5), the terminal retainer comprising a plate body (10 in Figs. 1 and 3) and a terminal isolation plate (see the structure 20 in Figs. 1-3); wherein the plate body is provided with a plurality of first through-holes (see the top row of terminal accommodation cavities 12 in Fig. 2) and/or a plurality of second through-holes (see the bottom row of terminal accommodation cavities 12 in Fig. 2); and wherein the terminal isolation plate has one end disposed on the plate body and extends to a selected height from the plate body (see in Fig. 1, how the terminal isolation plate 20 extends forward from its mounting location at a selected height).
With respect to claim 2, Zhu discloses the terminal retainer according to claim 1, wherein the terminal isolation plate is provided between the plurality of first through-holes, between the plurality of second through-holes, and/or between the first through-hole and the second through-hole (see Figs. 1-2).
With respect to claim 3, Zhu discloses the terminal retainer according to claim 1, wherein the terminal isolation plate comprises a plurality of vertical plates (see 22 in Fig. 1) and a plurality of transverse plates (see 21 in Fig. 1), the plurality of vertical plates being disposed to intersect the plurality of transverse plates; and some or all of the vertical plates extend from an upper portion to a lower portion of the plate body (see Figs. 1-2).
With respect to claim 4, Zhu discloses the terminal retainer according to claim 3, wherein at least some of the transverse plates extend from a left portion to a right portion of the plate body (See Figs. 1-2).
With respect to claim 5, Zhu discloses the terminal retainer according to claim 3, wherein the terminal isolation plate further comprises a short baffle which is disposed on the vertical plate and/or the transverse plate and protrudes from the vertical plate or the transverse plate towards one side or both sides (see, in Fig. 1, the right-most transverse plate that extends past the last vertical plate).
With respect to claim 7, Zhu discloses the terminal retainer according to claim 1, wherein the terminal isolation plate surrounds the first through-hole and/or the second through-hole in a closed or semi-closed manner (see Figs. 1-2).
With respect to claim 11, Zhu discloses the terminal retainer according to claim 1, wherein the plurality of first through-holes are arranged around the plurality of second through-holes (see Fig. 2); each of the first through-holes is axially aligned with one of first mounting holes (see the interior space defined by the vertical and transverse walls of the top row of the terminal isolation plate and how this space aligns with the through-holes of the plate body; Figs. 1 and 3); and each of the second through-holes (see the interior space defined by the vertical and transverse walls of the bottom row of the terminal isolation plate and how this space aligns with the through-holes of the plate body; Figs. 1 and 3) is axially aligned with one of second mounting holes.

Claim(s) 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plocek et al. (U.S. 5,522,740).

With respect to claim 15, Plocek discloses the terminal retainer of claim 1, wherein the terminal retainer further comprises a hook (50, Fig. 1); and the hook has one end disposed on the plate body and extends to a selected height from the plate body (see Fig. 1).
With respect to claim 16, Plocek discloses the terminal retainer according to claim 15, wherein the plate body is provided with a third through-hole (see either left-most or right-most terminal accommodation cavity on either the top or bottom row, on the terminal retainer 12 in Fig. 1) which runs through the plate body and is disposed on one side of the hook (see Fig. 1).
With respect to claim 17, Plocek discloses a mating terminal retainer (10, Fig. 1), comprising a plate body (see housing 20 in Fig. 1), wherein the plate body is provided .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. 10,367,310) in view of Plocek et al. (U.S. 5,522,740).
With respect to claim 6, Zhu fails to explicitly disclose that the short baffle protrudes from both sides of the transverse plate to an identical or different length; and the short baffle protrudes from both sides of the vertical plate to an identical or different length.


[AltContent: arrow][AltContent: oval][AltContent: textbox (Vertical Plate)][AltContent: textbox (Transverse Plate)][AltContent: connector][AltContent: connector][AltContent: textbox (Short Baffle)][AltContent: textbox (Short Baffle)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    238
    329
    media_image1.png
    Greyscale



Figure 1: Annotated Fig. 1 of Plocek

both sides of the transverse plate to an identical or different length; and the short baffle protrudes from both sides of the vertical plate to an identical or different length. Doing so would allow for terminal isolation structures to be present between all terminals at the extreme ends of the plate body but also ensure the isolation structures are dimensioned small enough that they do not interfere with other components of the connectors, such as the alignment cavity seen as the left-side of the connector in Fig. 2 of Zhu.
With respect to claim 8, and in view of the obvious modification as noted above with respect to claim 6, the combined teachings of Zhu and Plocek disclose the terminal retainer according to claim 1, wherein the terminal isolation plate is a rotationally symmetric structure. The Examiner notes the modification, above, where a short baffle would obviously be added to the left-most side of the terminal isolation plate of Zhu, based on the teachings of Plocek. This would result in a structure being rotationally symmetrical.
With respect to claim 9, and in view of the obvious modification as noted above with respect to claim 6, the combined teachings of Zhu and Plocek disclose the terminal retainer according to claim 1, wherein the terminal isolation plate is a centrosymmetric structure or has a rotation angle of 90 degrees. The Examiner notes the modification, above, where a short baffle would obviously be added to the left-most side of the 
With respect to claim 10, and in view of the obvious modification as noted above with respect to claim 6, the combined teachings of Zhu and Plocek disclose the terminal retainer according to claim 1, wherein the terminal retainer is a centrosymmetric structure. The Examiner notes the modification, above, where a short baffle would obviously be added to the left-most side of the terminal isolation plate of Zhu, based on the teachings of Plocek. This would result in a structure being centrosymmetric.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. 10,367,310) in view of Gagnon et al. (U.S. 10,044,132).
	With respect to claim 12, Zhu discloses how the backside of the terminal retainer (see 102 of the second embodiment in Fig. 4) comprises the rear entrance of the terminal receiving cavities and how this structure takes the form of a solid block with discrete cavities.
Zhu, however, fails to disclose that the terminal retainer further comprises a plurality of bushings; the bushing has a tube wall and a tube cavity; one end of the bushing is disposed on the plate body, and the other end thereof protrudes from the plate body; and the tube cavity is arranged to be aligned with the first through-hole or the second through-hole in position so that the connection terminal can be inserted into the first through-hole or the second through-hole from the tube cavity.
	Gagnon, on the other hand, is an example within the art that teaches a connector assembly (10, Fig. 1) with a terminal retaining portion (see at the interior of 16, Fig. 1) 
	As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the rear side of the terminal retainer of Zhu, with the teachings of Gagnon, so as to comprise a plurality of bushings; the bushing having a tube wall and a tube cavity; one end of the bushing being disposed on the plate body, and the other end thereof protrudes from the plate body; and the tube cavity being arranged to be aligned with the first through-hole or the second through-hole in position so that the connection terminal can be inserted into the first through-hole or the second through-hole from the tube cavity. Doing so would extend the structure of the terminal retainer to more fully accolated the terminals, accommodate them is a shape that is better form-fitting to the terminals, and additionally allow for removable/insertable dummy plugs that can seal a terminal accommodation cavity when a terminal is not being received. 
	With respect to claim 13, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Zhu and Gagnon disclose the terminal retainer of claim 12, wherein the bushings comprise a first bushing (see the upper row of tubular bushings in Fig. 5 of Gagnon) and a second bushing (see the lower row of tubular bushings in Fig. 5 of Gagnon); the first bushing is provided with a first 
With respect to claim 14 and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Zhu and Gagnon disclose the terminal retainer according to claim 12, wherein on the plate body is provided a retaining block (see, in Fig. 5 of Gagnon, how the individual, tubular bushings are held within a single block structure with structural elements defining the interior spaces between each bushing) which extends to a selected height from the plate body; and some or all of the bushings are inserted into the retaining block.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose various structures for aligning terminals within a connector system. The structures and methods in the references cited allow for terminal position assurance, structural rigidity, and/or terminal shielding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833      


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833